In a summary proceeding to recover possession of an apartment, based on the nonpayment of rent, the landlord appeals from an order of the County Court, Westchester County, dated July 5, 1960, which: (a) grants the tenant’s motion to vacate the final order of the Justice’s Court, Town of Greenburgh, entered April 26, 1960, upon his default; (2) allows him to interpose a counterclaim; and (3) remits the proceeding to the Justice’s Court for trial. Order of the County Court affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.